Justice HUDSON
dissenting.
Because I would hold that plaintiff hospital’s affidavits are insufficient to support entry of summary judgment, I respectfully dissent. I would hold that the affidavits are insufficient for two reasons: (1) it is not clear that they are made on personal knowledge, see N.C.G.S. § 1A-1, Rule 56(e) (2011), and (2) they are “inherently suspect” as defined by this Court, see Kidd v. Early, 289 N.C. 343, 370-71, 222 S.E.2d 392, 410-11 (1976).
*53First, as the majority correctly states, any affidavits submitted regarding a motion for summary judgment “shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein.” N.C.G.S. § 1A-1, Rule 56(e). Here, as also pointed out by the majority, the
[affidavits do not say expressly that the affiant is familiar either with the amounts other similar facilities charge for medical services or with various published billing regulations and guidelines. Nor do they provide itemized comparisons of the amounts plaintiff charged for a particular service and either the amounts other facilities charge for the same service or any applicable regulations or guidelines regarding such charges.
While the majority is willing to “infer that [the affiants] have the requisite personal knowledge of those matters” because of their employment positions with plaintiffs hospital, I am not. In particular, I am concerned with the affidavit of Sunny Sain, the Director of Revenue Management. Because the main issue here is the reasonableness of defendant’s bill, her affidavit is essential to the case in that it avers that defendant’s charges were reasonable,
given that that they are standard charges rendered to all patients receiving similar types of services, they are within industry norms for similar facilities providing similar services at similar levels of care, and they are compliant with various published billing and charging regulations and guidelines, including those of the Center for Medicare and Medicaid Services.
Nothing in the affidavit sheds any light on what Ms. Sain’s job as Director of Revenue Management entailed; there is nothing to suggest that she had personal knowledge or indeed any basis for her assertions and opinions stated in the affidavit. She may have had the personal knowledge to compare defendant’s charges to other similar charges, but that does not appear simply from her job title, nor from anything else in the affidavit. While an affidavit does not need to state explicitly that it is based on personal knowledge, it is required to “show affirmatively that the affiant is competent to testify” about its contents. Id. Rule 56(e). I would hold that a job title alone, with no description of experience or duties, does not suffice to make that showing or to enable a court to ascertain if the affiant has personal knowledge or competence to testify, as required by Rule 56(e).
*54Our Court of Appeals has routinely adopted this practice. For example, in Hylton v. Koontz, 138 N.C. App. 629, 532 S.E.2d 252 (2000), disc. rev. denied, 353 N.C. 373, 546 S.E.2d 604 (2001), the Court of Appeals rejected affidavits because the source of the affiant’s knowledge was unclear. That court held that although the affidavits indicated that
the assertions contained therein are based on a review of facts with which [the affiant] is familiar[,] [t]here is no statement the information contained in the affidavits are based on [the affiant]’s “personal knowledge,” nor is it clear from the content and context of the affidavits that the information was based on his personal knowledge... . we cannot ascertain the source of the information [the affiant] reviewed and on which he based his affidavits.
Id. at 635, 532 S.E.2d at 256-57 (footnotes omitted). See, e.g., Eugene Tucker Builders, Inc. v. Ford Motor Co., 175 N.C. App. 151, 156, 622 S.E.2d 698, 701-02 (2005) (holding that an affidavit was not based on personal knowledge because the affidavit did not make it clear how the affiant had personal knowledge), cert. denied, 360 N.C. 479, 630 S.E.2d 926 (2006). Here it is similarly difficult to ascertain the basis of Ms. Sain’s personal knowledge. She provides no details about her work duties or about anything she may have reviewed to compare defendant’s charges with those of other similarly situated patients. I would hold that plaintiff’s affidavit does not satisfy the personal knowledge requirement of N.C.G.S. § 1A-1, Rule 56(e).
Even if the affidavits were based on personal knowledge, I would still hold that they are insufficient to support entry of summary judgment because of the affiants’ inherent interest in the outcome of the case. The majority again correctly states our law on the value of affidavits from a moving party in summary judgment proceedings:
We hold that summary judgment may be granted for a party with the burden of proof on the basis of his own affidavits (1) when there are only latent doubts as to the affiant's credibility; (2) when the opposing party has failed to introduce any materials supporting his opposition, failed to point to specific areas of impeachment and contradiction, and failed to utilize Rule 56(f); and (3) when summary judgment is otherwise appropriate.
Kidd, 289 N.C. at 370, 222 S.E.2d at 410. The Court in Kidd continued on to define latent doubts as “doubts which stem from the fact that plaintiffs are interested parties.” Id. at 371, 222 S.E.2d at 411. In addi*55tion, the Court held that a motion for summary judgment ordinarily should be denied, even if the opposing party makes no response, if “ ‘the movant's supporting evidence is self contradictory or circumstantially suspicious or the credibility of a witness is inherently suspect. . . because he is interested in the outcome of the case and the facts are peculiarly within his knowledge. ’ ” Id. at 366, 222 S.E.2d at 408 (emphasis added).
I would hold that plaintiffs affidavits raise more than latent doubts because the affiants are interested in the outcome of the case and the affidavits allege facts particularly within the knowledge of the affiants. In her affidavit Ms. Sain avers that defendant’s charges are similar to charges of other patients and are in line with various regulations and guidelines. These are facts that are not known to the average consumer; they are facts likely not known to defendant. This type of knowledge is particular to hospital staff and hospital administrators. Our Court of Appeals has applied this logic in Carson v. Sutton, 35 N.C. App. 720, 242 S.E.2d 535 (1978). There the court determined that a plaintiff’s self-serving affidavits were not suspect because they contained facts that were “equally available to the defendants.” Id. at 723, 242 S.E.2d at 537. There the affidavits submitted by the plaintiff referred to the terms and conditions of a note, facts which, as the Court of Appeals noted, were equally available to both parties. Here, however, the amounts charged to other patients and the regulatory guidelines for patient charges are not “equally available” to defendant. Therefore, I would find plaintiff’s affidavits insufficient to support summary judgment, consistent with our language in Kidd. As the Court cautioned, “[n]eedless to say, the party with the burden of proof, who moves for summary judgment supported only by his own affidavits, will ordinarily not be able to meet these requirements and thus will not be entitled to summary judgment.” Kidd, 289 N.C. at 370-71, 222 S.E.2d at 410.
While the majority acknowledges that the “better practice” would be for the hospital to state cost comparisons explicitly, I would hold that Rule 56 and our previous decisions require it here. Without such information in the affidavits, I would hold that summary judgment is not appropriate. I see no need to address the evidentiary value of defendant’s affidavit because I would hold that plaintiff has failed to meet its initial burden for entry of summary judgment. Therefore, I respectfully dissent.
Justice TIMMONS-GOODSON joins in this dissenting opinion.